              UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: THE HONORABLE JENNIFER CHOE-GROVES
______________________________________________________
                                                         )
SEAH STEEL CORPORATION et al.,                           )
                                                         )
                  Plaintiff and Consolidated Plaintiffs, )
                                                         )
                                                         )
HYUNDAI STEEL COMPANY and                                )
ILJIN STEEL CORPORATION,                                 )
                                                         )
                  Plaintiff-Intervenors,                 )
            v.                                           ) Court No. 19-00086
                                                         ) (consol.)
UNITED STATES,                                           )
                                                         )
                  Defendant,                             )
                                                         )
                  and                                    )
                                                         )
UNITED STATES STEEL CORPORATION et al.,                  )
                                                         )
                  Defendant-Intervenors.                 )
______________________________________________________)


          COMMENTS OF PLAINTIFF-INTERVENOR HYUNDAI STEEL
           COMPANY IN PARTIAL SUPPORT OF REMAND RESULTS



ARNOLD & PORTER KAYE SCHOLER LLP          J. David Park
601 Massachusetts Avenue, N.W.            Henry D. Almond
Washington, D.C. 20001                    Daniel R. Wilson
Phone: (202) 942-5000                     Leslie C. Bailey
Fax: (202) 942-5999                       Kang Woo Lee

                                          Counsel to Hyundai Steel Company
                                          Plaintiff-Intervenor




Dated: September 15, 2021
        Plaintiff-Intervenor Hyundai Steel Company (“Hyundai Steel”) respectfully submits these

comments in support of certain determinations reached in the Department of Commerce’s

(“Commerce”) Final Results of Redetermination Pursuant to Court Remand, July 16, 2021, ECF

No. 118 (“Remand Results”). These comments respond to the partial opposition comments of

Defendant-Intervenor United States Steel Corporation (“U.S. Steel”), filed on August 13, 2021.

See United States Steel Corporation’s Comments in Partial Opposition to Remand

Redetermination, Aug. 13, 2021, ECF No. 123.

        In the Remand Results, Commerce complied with the Court’s remand order with respect

to the particular market situation (“PMS”) issue. Specifically, on remand Commerce

reconsidered its PMS determination and adjustment, and in doing so found (under protest) that

the record evidence does not support an affirmative PMS finding or subsequent adjustment. See

Remand Results at 7-14. Accordingly, Commerce reversed its prior PMS finding and applied no

PMS adjustment. Id. at 12.

        U.S. Steel opposes Commerce’s remand determination with respect to the PMS issue.

See U.S. Steel’s Comments in Partial Opposition to Remand Redetermination, Aug. 13, 2021,

ECF No. 123 (“U.S. Steel Opp’n Comments”). Specifically, U.S. Steel argues that Commerce

erred in interpreting the Court’s remand order narrowly, contending that such a narrow order

would exceed the Court’s authority and asserting that Commerce had latitude to reach an

affirmative PMS determination on remand, which U.S. Steel contends the record supports. See

id. at 4-24.

        Hyundai Steel respectfully submits that the Court should find U.S. Steel’s arguments

unpersuasive. On the PMS issue, Commerce reached the only determination on remand that

complies with the Court’s remand order. Accordingly, Hyundai Steel respectfully submits that




                                                1
the Court should sustain Commerce’s remand determination with respect to the PMS issue. As

such, Hyundai Steel joins and supports the comments submitted by NEXTEEL Co., Ltd.

(“NEXTEEL”) and SeAH Steel Corporation (“SeAH”) in response to Petitioner’s remand

comments on the PMS issue.

       In the Remand Results, Commerce complied with the Court’s remand order in so far as

Commerce recalculated the antidumping duty margins for the mandatory respondents, SeAH and

NEXTEEL, without reference to any PMS or related calculation adjustments. This is the only

outcome possible with respect to the PMS issue that could be consistent with the record facts and

the Court’s holdings. As a non-selected respondent, any calculation modification that impacts

either NEXTEEL’s or SeAH’s margin calculations directly impacts the average rate assigned to

Hyundai Steel. As such, Hyundai Steel joins and supports the comments submitted by

NEXTEEL and SeAH in response to Petitioner’s remand comments. 1




1 Hyundai Steel reiterates that the Court should give due consideration to the affirmative remand
comments filed by the mandatory respondents with respect to their company-specific calculation
issues and ensure that any resulting changes to the calculations are carried through to the average
rate assigned to Hyundai Steel.


                                                 2
       Accordingly, Hyundai Steel respectfully requests that this Court affirm Commerce’s

particular market situation remand determination.

                                            Respectfully submitted,

                                            /s/ J. David Park
                                            J. David Park
                                            Henry D. Almond
                                            Daniel R. Wilson
                                            Leslie C. Bailey
                                            Kang Woo Lee

                                            Counsel to Hyundai Steel Company

                                            ARNOLD & PORTER KAYE SCHOLER LLP
                                            601 Massachusetts Avenue, N.W.
                                            Washington, D.C. 20001
                                            Phone: (202) 942-5000
                                            Fax: (202) 942-5999

Date: September 15, 2021




                                               3
              UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: THE HONORABLE JENNIFER CHOE-GROVES
______________________________________________________
                                                         )
SEAH STEEL CORPORATION et al.,                           )
                                                         )
                  Plaintiff and Consolidated Plaintiffs, )
                                                         )
                                                         )
HYUNDAI STEEL COMPANY and                                )
ILJIN STEEL CORPORATION,                                 )
                                                         )
                  Plaintiff-Intervenors,                 )
            v.                                           ) Court No. 19-00086
                                                         ) (consol.)
UNITED STATES,                                           )
                                                         )
                  Defendant,                             )
                                                         )
                  and                                    )
                                                         )
UNITED STATES STEEL CORPORATION et al.,                  )
                                                         )
                  Defendant-Intervenors.                 )
______________________________________________________)

      CERTIFICATE OF COMPLIANCE WITH CHAMBERS PROCEDURE 2(B)(1)

       The undersigned hereby certifies that the attached Comments of Plaintiff-

Intervenor Hyundai Steel Company in Partial Support of Remand Results, filed on

September 15, 2021, contains 479 words, exclusive of counsel’s signature block,

according to the word count function of the word-processing system used to prepare this

memorandum, and therefore complies with the word count limitation set forth in the

Court’s Chambers Procedures.


By:                                                /s/ J. David Park

                                                   J. David Park

Date: September 15, 2021
